Citation Nr: 0814643	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-17 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to May 1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection.  

In August 2007, the veteran and his wife testified at a 
personal hearing over which the undersigned Veterans Law 
Judge presided at the RO, a transcript of which has been 
associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In a September 2005 statement, the veteran asked VA to obtain 
his medical treatment records for hearing loss and tinnitus 
at the Malcom Randall VA Medical Center in Gainesville, 
Florida.  His wife testified that a VA examiner had tested 
the veteran's hearing in the past and recommended against 
hearing aids at that time.  
Although VA has a duty to assist a claimant in obtaining 
evidence to substantiate his claim (see 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007)), nothing in the claims 
folder indicates that the RO requested the VA treatment 
records.  VA medical treatment records are deemed to be 
within the control of VA and should have been included in the 
record, as they may be determinative of the claim.  
Therefore, a remand is necessary for the purpose of obtaining 
such records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Moreover, in his September 2006 notice of disagreement, the 
veteran requested that VA obtain his personnel file ("201 
file") to substantiate the degree to which he had been 
exposed to noise during service.  Since the personnel file is 
within the custody of a federal department or agency, the 
RO/AMC should make arrangements to obtain those records.  
38 C.F.R. § 3.159(c)(2).  

In addition, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  VA conducted an audio compensation 
and pension (C&P) examination in October 2005.  In his 
report, the audiologist noted that the overall reliability of 
the audiometry results was fair to poor.  He recommended 
reevaluation with a different tester.  Given the poor 
reliability of the test results, the veteran should be 
scheduled for another examination, with a different examiner, 
for the purpose of obtaining reliable test results.  

That C&P examiner should also provide an opinion as to 
whether the veteran's current hearing loss and tinnitus 
disabilities are related to service and support that opinion 
with complete rationale.  Notwithstanding his own 
determination that the reliability of the audiometry results 
was fair to poor, the October 2005 C&P examiner provided an 
opinion that neither the veteran's tinnitus nor his hearing 
loss was related to military service because those conditions 
did not exist at the time the veteran was separated from 
service.  But the fact that a veteran's hearing is normal at 
the time of separation of service is not-by itself-
conclusive as to whether a later hearing loss disability is 
related to service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993) (if hearing loss doesn't meet disability standards at 
discharge or during presumptive period, but evidence 
sufficiently demonstrates a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service).  Thus, after obtaining reliable test 
results, the examiner should provide a complete rationale for 
his or her opinion, and to the extent it differs from the 
opinion of the October 2005 C&P examiner, the examiner should 
discuss how and why his or her opinion is different.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain records of 
medical treatment for the veteran's ears, 
hearing loss, and tinnitus  from the 
Malcom Randall VA Medical Center in 
Gainesville, Florida.  Associate any 
evidence obtained with the claims folder. 

2.  Make arrangements to obtain the 
veteran's personnel file and associate any 
evidence obtained with the claims folder.    

3.  After the additional evidence is 
associated with the claims folder, make 
arrangements for the veteran to have an 
appropriate examination-by a different 
examiner than the one who conducted the 
October 2005 C&P examination (if 
possible)-to determine the etiology of 
his bilateral hearing loss and tinnitus.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the veteran's current 
bilateral hearing loss is related to his 
military service, including noise 
exposure?  

(b) Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the veteran's current 
tinnitus is related to his military 
service, including noise exposure? 

(c) To the extent either of the above 
opinions differs from any other medical 
opinions (including the October 2005 C&P 
examiner) on these questions, please 
indicate how and why your opinion is 
different.  

4.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

